             Case 19-10210-LSS           Doc 162        Filed 02/15/19       Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

                                                            Chapter 11
In re

Charlotte Russe Holding, Inc., et al.,1                     Case No.: 19-10210 (LSS)

                                                            (Jointly Administered)
                                       Debtors.


            NOTICE OF AGENDA OF MATTER SCHEDULED FOR
          HEARING ON FEBRUARY 20, 2019 AT 10:00 A.M. (EASTERN)2

    I. MATTER GOING FORWARD

        1.         Debtors’ Combined Motion for Entry of an Order (I) Approving Bid and
                   Sale Procedures, (II) Approving Certain Bidding Protections, (III)
                   Approving the Form and Manner of Notice of the Sale and Assumption
                   and Assignment of Executory Contracts and Unexpired Leases, (IV)
                   Scheduling an Auction and Sale Hearing; and (V) Approving Sale [Filing
                   Date: 2/4/19; D.I. 17]

                   Related Documents:

                   a. Declaration of Brian M. Cashman, Chief Restructuring Officer of
                      Charlotte Russe Holding, Inc., in Support of Debtors’ Chapter 11
                      Petitions and First Day Motions [Filing Date: 2/3/19; D.I. 3]

                   b. Order Shortening Notice and Objection Periods Regarding Debtors'
                      Combined Motion for Entry of an Order (I) Approving Bid and Sale
                      Procedures, (II) Approving Certain Bidding Protections, (III)
                      Approving the Form and Manner of Notice of the Sale and
                      Assumption and Assignment of Executory Contracts and Unexpired



1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as
follows: Charlotte Russe Holding, Inc. (4325); Charlotte Russe Holdings Corporation (1045); Charlotte
Russe Intermediate Corporation (6345); Charlotte Russe Enterprise, Inc. (2527); Charlotte Russe, Inc.
(0505); Charlotte Russe Merchandising, Inc. (9453); and Charlotte Russe Administration, Inc. (9456). The
Debtors’ headquarters are located at 5910 Pacific Center Boulevard, Suite 120, San Diego, CA 92121.
2
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2,
Wilmington, Delaware 19801. Any person who wishes to appear must contact COURTCALL, LLC at 866-
582-6878 no later than 12:00 p.m. (ET) one business day prior to the hearing. Chambers must be contacted
regarding any late requests for telephonic appearances.


{BAY:03443302v1}
            Case 19-10210-LSS           Doc 162    Filed 02/15/19     Page 2 of 3



                      Leases, (IV) Scheduling an Auction and Sale Hearing; and (V)
                      Approving Sale [Date Entered: 2/5/19; D.I. 84]

                   Response Deadline:    February 15, 2019 at 4:00 p.m. (ET), extended until
                                         February 18, 2019 at 4:00 p.m. (ET) for the Official
                                         Committee of Unsecured Creditors.

                   Responses Received:

                   a. Informal comments from counsel to the Debtors’ prepetition term loan
                      agent and certain of the prepetition term loan lenders.

                   b. Informal comments from counsel to certain of the Debtors’ landlords.

                   Status: The bidding procedures relief requested in the motion is going
                   forward. The Debtors are continuing to work with the parties that have
                   provided comments to resolve their issues.




                          [Remainder of page intentionally left blank.]




{BAY:03443302v1}                                   -2-
            Case 19-10210-LSS   Doc 162     Filed 02/15/19    Page 3 of 3




Dated: February 13, 2019
       Wilmington, Delaware               BAYARD, P.A.

                                           /s/ Justin R. Alberto
                                          Justin R. Alberto (No. 5126)
                                          Erin R. Fay (No. 5268)
                                          Daniel N. Brogan (No. 5723)
                                          600 North King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          Email: jalberto@bayardlaw.com
                                                   efay@bayardlaw.com
                                                   dbrogan@bayardlaw.com

                                                  - and -

                                          COOLEY LLP
                                          Seth Van Aalten
                                          Michael Klein
                                          Summer M. McKee
                                          1114 Avenue of the Americas
                                          New York, New York 10036
                                          Telephone: (212) 479-6000
                                          Facsimile: (212) 479-6275
                                          Email: svanaalten@cooley.com
                                                 mklein@cooley.com
                                                 smckee@cooley.com
                                          Proposed Co-Counsel for the Debtors
                                          and Debtors in Possession




{BAY:03443302v1}                            -3-
